Mr. JUSTICE TRAPP, dissenting: The order of the trial court found that the evidence supported the finding of the Civil Service Commission that the employee acted under substantial stress as the result of a physical encounter and that the Commission did not err in considering such stress as a mitigating factor. That court found, however, that the employee’s conduct required dismissal as a matter of law, reversing the decision of the Commission and remanding with directions to enter an order of dismissal. While reported cases have found administrative penalties too severe and subject to mitigation, and the courts have found the “cause” for discharge to be so trivial, arbitrary, or unreasonable as to require reversal of an order of discharge, no case has been cited and we have found none requiring discharge as a matter of law. Within its expertise, the circuit court was not construing or applying the elements of a statute or the precedent of case law. Cause for discharge as a matter of law has not been defined by statute or developed through case law. It was the responsibility of the Commission to evaluate the seriousness of the employee’s conduct and determine if such was adequate cause for discharge. (Crowell v. Police Board (1975), 32 Ill. App. 3d 552, 336 N.E.2d 573.) The Commission’s decision as to cause will not be reversed so long as it is related to the requirements of the service and is not so trivial as to be unreasonable. Caliendo v. Goodrich (1976), 34 Ill. App. 3d 1072, 340 N.E.2d 560. In Epstein v. Civil Service Com. (1977), 47 Ill. App. 3d 81, 361 N.E.2d 782, it was said that the Commission was better able to determine the effect of the employee’s conduct upon the proper operation of the hospital than was the judiciary and that the courts should not act as a “super-commission.” See also Nolting v. Civil Service Com. (1955), 7 Ill. App. 2d 147, 129 N.E.2d 236. I read the trial court’s findings to mean that the “decision” of the Commission was not arbitrary or capricious or without basis in fact. The Commission sanction measured its judgment of the Department to the discipline and efficiency of the Department caused by the employee’s conduct. The circuit court’s conclusion that the mitigation was insufficient and that the sanctions of discharge must be imposed ultimately substitutes the judgment of the circuit court for that of the Commission. I would reverse the order of the trial court and affirm the order of the Commission.